 DECISIONS OF NATIONAL LABOR RELATIONS BOARDColumbus Foundries, Inc. and Willie Griffin. Case I 0-CA-12231April 18, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHIYOn January 5, 1977, Administrative Law JudgeStanley N. Ohlbaum issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbrief 1 and has decided to affirm the rulings,findings,2and conclusions3of the AdministrativeLaw Judge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, ColumbusFoundries, Inc., Columbus, Georgia, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.I Respondent's request for oral argument is hereby denied because therecord, the exceptions, and the brief adequately present the issues andpositions of the parties.2 The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dr), Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.: At the hearing and in its exceptions, Respondent urged deferral of thismatter in accordance with the policies enunciated in Collyer Insulated Wire,A Gulf and Western Systems Co., 192 NLRB 837 (1971). Based onRespondent's unwillingness unconditionally to proceed to arbitration,among other reasons, the Administrative Law Judge concluded that deferralis not appropriate. In accordance with the views expressed in GeneralAmerican Transportation Corporation, 228 NLRB 808 (1977), and elsewhere,Chairman Fanning and Member Jenkins would not in any event defer thismatter. Similarly, in accordance with the views expressed in her concurringopinion in General American Transportation Corporation, supra, MemberMurphy would not in any event defer this matter to arbitration.DECISIONPRELIMINARY STATEMENT; ISSUESTANLEY N. OHLBAUM, Administrative Law Judge: Thisproceeding under the National Labor Relations Act, asamended (29 U.S.C. Sec. 151, et seq., herein the Act), basedupon complaint issued by the Regional Director for Region10, dated October 22, growing out of a charge filed onSeptember 1 by the Charging Party, Willie Griffin, washeard by me in Columbus, Georgia, on November 23-24,1976,1 with all parties participating throughout by counsel,who were afforded full opportunity to present evidence andarguments. Posthearing brief and letter from counsel werereceived on December 27 after time extension.The principal issues, fully litigated by both sides, arewhether Respondent Employer, Columbus Foundries, Inc.,violated Section 8(aX3) and (1) of the Act by terminatingthe employment of its employee Willie Griffin on May 1,1976, because he endeavored to assist and represent twofellow employees, at their request, at a disciplinaryinterview involving suspected or alleged work misconduct,resulting in the discharge of one of the employees; andwhether Respondent acted lawfully in refusing to permitGriffin to act in that capacity.Record and brief having been carefully considered, uponthe basis thereof and my observation of the testimonialdemeanor of the witnesses, I make the followingFINDINGS AND CONCLUSIONSI. JURISDICTIONAt all material times, Respondent Columbus Foundries,Inc., a Georgia corporation, has been and is engaged in themanufacture and sale of cast iron fittings and moldings inand from its place of business in Columbus, Georgia.During the representative year immediately precedingissuance of the complaint, in the course and conduct ofthose business operations, Respondent sold and shipped,directly in interstate commerce to customers in placesoutside of Georgia, finished products valued in excess of$50,000.I find that at all material times Respondent has been andis an employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act; and that at all of thosetimes United Steelworkers of America, AFL-CIO, hasbeen and is a labor organization within the meaning ofSection 2(5) of the Act.I Dates are 1976 throughout, unless otherwise specified.229 NLRB No. 1434 COLUMBUS FOUNDRIES, INC.II. ALLEGED UNFAIR LABOR PRACTICESA. Facts as FoundRespondent is a Columbus, Georgia, manufacturer andmarketer of cast iron fittings and moldings. On Saturdaymorning, May 1, 1976, work was being done at thefoundry, with a hand-shovel crew removing dirt, coal dust,or sand from under a 30-40 feet long pouring platform.2The work crew included laborers Jenkins, Jackson, andGriffin, each classified as a "dumper" or "weight shifter,"and also Pouring Foremen Richardson and Jones. Griffinhas been in Respondent's employ continuously for over 2years.Around midmorning, Foreman Richardson, remarkingthat he smelled something funny or like marijuana or"pot," shone his flashlight under the platform, where heobserved Jenkins-who was working close to Jackson-smoking. When Richardson asked Jenkins what he wassmoking, or whether he was smoking marijuana or "pot" ora "reefer," Jenkins snuffed out his cigarette and replied hewas smoking a "Kool" (a mentholated cigarette). Indicat-ing he thought it was a "reefer," and remarking toGriffin-who was on the platform itself-that "any guy...would jeopardize their job smoking reefer," Richard-son walked away and soon returned with fellow-ForemanJones (who was further away on the platform), to whom hehad narrated the foregoing. The two foremen orderedJenkins and Jackson to accompany them to the office.3Meanwhile, Griffin-who was one of several electedunion4grievance committeemen, with his name posted onthe Company bulletin board(s) and known to the Compa-ny5and the unit members as such-had reminded Jenkinsand Jackson that he was their union committeeman andwould represent them in view of the potential seriousnessof the charge. Jenkins and Jackson told Griffin that theywished Griffin to represent them and would tell this to theCompany. Jackson added that he did indeed want Griffinto be there since "1 [Jackson] think there's going to besome junk going on."On the way to the office-with one foreman pairing upwith one of the accused or suspected laborers, followed bythe other foreman and laborer-Jenkins told ForemanJones he wanted Griffin to represent him.6In the office, thetwo foremen began questioning the two laborers as towhether there had been marijuana, "pot," or "reefer"smoking-a dischargeable offense-going on under theplatform. Jenkins continued to deny he had been smokinganything other than a "Kool" cigarette. Jackson insisted hedid not know what Jenkins had been smoking. Theforemen prodded Jenkins to confess that he had indeedbeen smoking a "reefer," but Jenkins declined to do so.They also prodded Jackson to inform on Jenkins, also tono avail.2 There were perhaps 30 or 40 employees at work on that Saturday.3 I.e., the microsample room or "sand lab."4 I.e., United Steel Workers of America, AFL-CIO, exclusive bargainingrepresentative of these and all other of Respondent's Columbus. Georgia,production and maintenance employees.I Foreman Jones also conceded at the hearing that Griffin hadpreviously intervened as a union grievance committeeman on behalf ofanother unit employee, unrelated to the instant episode.6 Although Jones denies Griffin told him this, nevertheless, on the basisWhile Jenkins and Jackson were thus being questionedby Foremen Richardson and Jones, with Jenkins beingurged to confess guilt to an offense which could cost himhis job, and Jackson being prodded to inform on Jenkins,union grievance committeeman Griffin entered the office7and-after asking and being told by Foreman Richardsonthat the men were accused of smoking "pot" on the job-inthe clearest of terms indicated he (Griffin) was there toassist and represent the accused men in his capacity asunion grievance committeeman. Although Jenkins andJackson in no way denied or disputed this or indicated tothe contrary or expressed any disagreement with whatGriffin was saying, nevertheless Griffin was told byForemen Jones and Richardson that it was none ofGriffin's business, that nobody had sent for him, that hewas not needed there, to "go back out and go to work, if weneed you, we'll call you," and that the foremen would"send for you if we need you"; and the two foremenresumed their accusations to the men and demanding thatthey confess. Griffin continued to indicate that he was theUnion's spokesman for the accused men and was there toassist them, as was their desire, as well as his right andduty. When Jenkins and Jackson were asked whether theywanted Griffin to represent them, they both indicated theydid. Nevertheless, Griffin was again told that he had nobusiness there and was ordered to leave. Another uniongrievance committeeman, Peter Averett, who had mean-while also come into the office, was likewise ordered toleave, and did so. Griffin, however, persisted that he hadthe right and duty to stay. Jones thereupon left, returningwithin a few minutes with Company Foundry Superinten-dents Hardy Clemens Hudson, Jr., and Wesley J. Estes.According to testimony of Hudson, Foreman Jonesinformed him that he had two men in the office they were"discussing a problem with" and that Griffin "startedintervening." In the office, when Estes or Hudson askedJenkins whether he had been smoking "pot," Jenkinscontinued to deny it. When-according to Respondent'switness, Foreman Richardson-Hudson asked the fore-men, "What kind of trouble [are you] having," they toldhim that Griffin insisted he had a right to be there althoughthey had directed him to return to his job. Estes thereuponordered Griffin, "Go on back to your job. If we need youwe'll get you." Griffin continued to insist that he had aright to be there to represent the accused menand-according to testimony of Respondent's own witnessesJones, Richardson, Estes, and Hudson-asked Jenkinswhether he wanted Grifin there and Jenkins said "Yes."Superintendent Estes-according to the testimony ofRespondent's witness Foreman Jones said that the Compa-ny had the right to talk to the men without Griffin beingthere,8and Superintendent Hudson said to Griffin, "I'mgoing to give you five minutes to go back to work, and ifof testimonial demeanor comparisons within the framework of the record asa whole I prefer and credit the testimony of Jenkins, a witness who, while oflimited capability in the communicative arts, nevertheless stood by histestimony on sharp cross-examination, and impressed me as truthful underoath here.Griffin had entered a "few minutes" before, looking or ostensiblylooking for a shovel or other tool or equipment, but had been referredelsewhere by his foreman.8 According to Foreman Jones. either Superintendent Estes or Hudson(Continued)35 DECISIONS OF NATIONAL LABOR RELATIONS BOARDyou don't, I'm going to fire you." Since Griffin continuedto indicate the men had the right to have him there, he wassummarily fired by Hudson, who then left. Thereupon,when Richardson reiterated to Estes that he had seenJenkins "with a cigarette in his hands" and Estes askedJenkins and Jenkins denied he had been "smoking pot,"Estes indicated to Richardson that Jenkins was the "onlyone you can discipline," and Estes then left. Jonesthereupon discharged Jenkins, and Jackson was told toreturn to work, which he did.It was in essence conceded by Foremen Jones andRichardson at the hearing that Griffin's described briefvisit to the office-to which he would in any event havehad to go to seek out his foreman (Richardson) to obtainpermission to absent himself from his work9did not"inconvenience or handicap" Respondent's operations.Union Representative Strunk, appearing as Respondent'switness, likewise conceded that at no time did theCompany assert that Griffin's temporary absence fromwork handicapped its operations.Several weeks after the described May I terminations ofJenkins and Griffin, a "3d step" grievance meeting washeld between the Union and the Company concerning thetermination, as a result of which, with the concurrence ofthe Company, Jenkins was reinstated with full seniorityand backpay for the reason that the allegations of "reefer"smoking had not been sustained; but the Company refusedto reinstate Griffin on the ground that he had been"insubordinat[e]" and "fail[edl to follow instructions of asupervisor" to return to work under the described circum-stances. The Union did not carry the matter to the "fourth"or arbitration step. 10Respondent refuses to reinstate Griffin, continuing tomaintain that his discharge was lawful and proper.B. Resolution and RationaleUnder the circumstances described, I find and hold thatRespondent's discharge of Griffin was not lawful orproper, since it was only because he sought to assist andrepresent two fellow-employees at an investigatory-disci-plinary interview fraught with peril to their jobs. Inasmuchalso told Griffin that there was "no grievance 'cause no one was fired.' " Ido not agree that the employees had no right to have their representativepresent until after they had been fired. See N.L.R.B. v. J. Weingartern Inc.,420 U.S. 251 (1975).9 Cf. collective agreement, G.C. Exh. 4, art. Ill, sec. I. See also"Resolution and Rationale, " infra."' The collective agreement (G.C. Exh. 4, art. V ("Fourth")) providesthat if the Union and the Company "fail to reach a mutually satisfactorysettlemen t of the grievance, the dispute may be referred" to arbitration at thedesire of either side. (Emphasis supplied.) According to Union Representa-tive Jack Strunk, who testified as Respondent's witness at the instanthearing, he did not recommend arbitration because he had previously beenunsuccessful in arbitrations in cases he regarded as similar or even"stronger." His testimony fully persuades me that his "investigation" intothe circumstances of this case was woefully inadequate.II Cf. Collyer Insulated Wire, A Gulf and Western Systems Co., 192 NLRB837(1971).12 Especially where, as here. its alleged "investigation" of the facts hasbeen woefully deficient. Thus, Union Representative Strunk conceded thatalthough during the third-step grievance discussion Jenkins told him, notunder oath, that he had not requested representation by Griffin, Strunk didnot even ask Griffin that question, much less the foremen or others presentin the described office discussion on May I. It will be recalled that all of thewitnesses here-including Respondent's own two foremen and foundryas the employees were entitled to have Griffin present thereas their union representative, and Griffin had the right tobe there in that capacity, and Respondent denied the twoaccused employees as well as Griffin and the Union thatright, Griffin's discharge for seeking to assert and insist onthat right was plainly in violation of the Act. N.L.R.B. v.Weingarten, supra.Respondent raises a number of contentions in support ofits discharge of Griffin. To begin with, it urges that theissues are beyond the reach of the Board since the Unionfailed to proceed with arbitration as it had the right to dounder the collective agreement; and that the Board shoulddefer to an arbitration "requirement" I in which, however,Respondent is now unwilling unconditionally to partici-pate. But the fact that a union does not proceed toarbitration under a collective agreement with regard to thedischarge of an employee, even assuming it is "required" todo so, does not oust the Board of its jurisdiction and dutyto administer and enforce the requirements of the Act. SeeAct, Section 10(a). Certainly the fear-so advanced by theUnion here, appearing as a witness for RespondentEmployer-that it might not succeed in such an arbitra-tion 12does not oust the Board of its statutory enforcementobligations, which are for the protection of all employeesand the public as well. It is noted that the fourth step orarbitration provision of the grievance procedure of thecollective agreement (G.C. Exh. 4, art. V, "Fourth"),merely indicates that if a "mutually satisfactory settle-ment" of a grievance is not reached, "the dispute may" bearbitrated. (Emphasis supplied.) Thus, the arbitration stepis not required or mandatory; and the contract does notprovide that if that step is not pursued all rights andremedies-under the Act or otherwise-are extinguished orerased, doubtful as the legality of such a provision wouldbe.'3Moreover, the right here involved is that of theemployee Griffin, and the statutory vindication that of hisfellow employees too as well as that of the public. Finally,Respondent and the Union were unwilling even at thehearing unconditionally to proceed with arbitration.'4Under all of the circumstances shown, I reject Respon-dent's contention that the arbitration provision of thesuperintendents-conceded the contrary under oath in this proceeding;namely, that Jenkins had indeed asked Gnffin to represent him. Jenkins'explanation, under oath here, that he said this to Strunk (while not underoath) at the third-step grievance discussion because he (Jenkins) felt "underpressure" to get his job back, rang true to me. (Furthermore, as alreadystated, even Respondent's witnesses conceded under oath here that Jenkinsdid in fact in their presence in the office on May I indicate he wished Griffinto represent him.)13 Thus, if, for example, under an "elective" arbitration provision such ashere, the union did not wish to press ahead with arbitration because itconsidered it too expensive, but instead relegated the employee to his costfree remedies before the Board under the Act, would the employee's chargeor complaint be required to be dismissed no matter how meritorious and theAct's policies and provisions pushed aside?14 At the hearing, Union Representative Strunk indicated that in view ofwhat he now knows (i.e., testimony heard by him at the instant hearing), theUnion would be willing to proceed with arbitration. Although such aprocedure would be an egregious waste of time and money, in any eventRespondent declined to agree to arbitration at this time in view of the factthat its potential backpay exposure had meanwhile increased in the interimbetween the third-step grievance discussion and this hearing. Respondentthereupon elected, as it indicated it did at the outset of the hearing, toproceed with this litigation.36 COLUMBUS FOUNDRIES, INC.collective agreement is a bar to this proceeding. Cf. TheScam Instrument Corporation, 163 NLRB 284 (1967), enfd.394 F.2d 884 (C.A. 7; 1968), cert. denied 393 U.S. 980(1968); Tulsa-Whisenhunt Funeral Homes, Inc., 195 NLRB106 (1972), enfd. 84 LRRM 2300 (C.A. 10, 1973); UnitedParcel Service, JD- 172-76, p. 9, fn. 20 (unappealed); Local771 v. RKO General, Inc., 93 LRRM 2228, 2233-35(U.S.D.C., S.D.N.Y., 1976). The Board has recently held orreiterated that it will not defer to a contractual grievance-arbitration machinery in a case involving an employer'salleged violation of the Act through suspension of a unioncommitteeman because of his processing of employeegrievances. Nissan Motor Corporation in U.S.A., 226 NLRB397 (1976). See also concurring opinion of Board MemberPenello in Columbia Corrugated Container Corp., 226NLRB 147 (1976), declining to defer to arbitration where-as here-the union had already indicated that the dis-charged employee could not seek redress under thegrievance-arbitration procedure because of the supposedmerits of the particular situation in which the employerregarded the employee as having quit.Respondent next insists that Jenkins and Jackson-thetwo laborers faced with incipient loss of their jobs-did notrequest that Griffin assist or represent them. The shortanswer to this is that the facts are to the contrary. Not onlydid the two laborers each expressly so request, on the wayto the office, but so did Griffin on their behalf in the office.Indeed, each of Respondent's own supervisory witnesses-its Foremen Jones and Richardson, as well as its Superin-tendents Estes and Hudson-explicitly conceded that thelaborers stated in their presence, in response to a questionby Griffin, that they desired Griffin to represent them.Respondent further contends that Griffin did not obtainpermission from Respondent to leave his work or to remainin the office during the episode with the laborers.Addressing this contention, it is at the outset to beobserved that Griffin's described activities were clearly inthe exercise of protected concerted activities under theAct15and that, indeed, Respondent at the hearingconceded that he had the right to be there in his capacity asunion grievance committeeman. Respondent neverthelessinsists that Griffin was required to obtain its permission toleave his work station as well as to come to and remain inthe office. It is noted that the collective agreement (G.C.Exh. 4, art. III, sec. I) provides that "Members of theUnion Grievance Committee shall be granted permissionto carry out their obligations by their foreman, providingtheir absence at the time will not inconvenience orhandicap the operations of the department." 16 Here, as inGuerdon Industries, 199 NLRB 937 (1972), it was necessaryand appropriate for the union committeeman to leave hiswork station to see his foreman-in this case Richardson-who was already in the nearby office. Where else could hebe "granted [the] permission" which Respondent wasrequired ("shall," supra) to allow? Furthermore, as shown, itwas in essence conceded by all that Griffin's work (one of aIS Cf. N.LR.B. v. Washington Aluminum Company, Inc. 370 U.S. 9, 16-17(1962): Time-O-Maic, Inc. v. N. LR.B., 264 F.2d 96, 101-102 (C.A. 7, 1959)(employees leaving work area, without permission, to speak to plant officialsin office regarding grievance); N.LR.B. v. J. I. Case Company, BeltendorfWorks, 198 F.2d 919, 921-922 (C.A. 8, 1952), cert. denied 345 U.S. 917(1953). There is no indication here that Griffin's brief absence from the endgroup shoveling dirt or sand) was not of such a characterthat its brief interruption "inconvenience[d] or handi-cap[ped]" Respondent's operations. Respondent's conten-tion that Griffin did not obtain its permission to be in theoffice is in essence a semantical roundelay, since it was ofcourse perfectly apparent (and indeed concededly knownto Respondent's officials and supervisors) why Griffin wasin the office-where his foremen had taken Jenkins andJackson; namely, to carry out his responsibilities as uniongrievance committeeman and to assist Jenkins and Jacksonin order to attempt to prevent their discharge. Further-more, Respondent's repeated statements to Griffin in theoffice that he was not needed there, would not be permittedto remain there, and that he leave and return to work,constituted of course a denial of permission for him toremain. Indeed Griffin did not obtain Respondent's"permission" to remain-but only because Respondentrefused to give him permission to remain, althoughRespondent conceded at the hearing that he had the rightto be there. Under these circumstances, it is little short ofludicrous for Respondent now to insist, as it did at thehearing, that the only reason it discharged Griffin wasbecause he did not receive permission to be in the office,while at the same time conceding-as it also explicitly didat the hearing-that Griffin had the right to be there andthat it would have given him permission to remain had hebut asked for it. What else was he there for? And what elsewas he doing in vainly insisting that he had the right to bethere? It is Respondent's refusal to permit him to staywhich is the very violation here charged. Respondent'sattempt now to justify his discharge upon the ground thathe did not obtain the very permission which Respondentrefused, while at the same time conceding he had the rightto be there, thus sets the facts on their head.Respondent next contends that when Griffin entered theoffice there was no longer any need for his presence sincethe interview of Jenkins and Jackson had been completedor "virtually ... completed." I find this to be contrary tothe facts as established at the hearing. To begin with,Jenkins and Jackson were still being questioned, and theycontinued to be questioned thereafter although Griffin wasnot permitted to participate in the process that was goingon. Even according to the testimony of Respondent'switness, Foreman Jones, at the point when Griffin enteredthe office Jones and his fellow Foreman Richardson were"waiting on Jenkins to see what he would say"-thus, theforemen's interview of the laborers had not ended; indeed,it was still at a critical stage. And the simple fact is thatneither Jenkins nor Jackson had been told the interviewwas over nor had they been told to leave. Furthermore, itwas only considerably later, after Foundry SuperintendentsEstes and Hudson were called to the office and at leastJenkins was further questioned, that the nature of thediscipline-i.e., discharge in the case of Jenkins-wasdetermined and announced. Under these circumstances,not only is it plain that the interview had not beenof his particular shovel involved any stoppage or interruption of the work ofothers or even significantly of his own.16 The collective agreement (G.C. Exh. 4, art. V, sec. 3, "First") furtherstipulates that the first step of the grievance proceeding shall be "lbletweenthe employee affected, or a member of the Grievance Committee, or both,and the Foreman."37 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcluded before Griffin entered the office, but it is clearthat if Griffin had been permitted to participate as hedesired he might very well have saved Jenkins the job towhich he was subsequently reinstated with full seniorityand backpay. Foreman Jones acknowledged that possibili-ty at the hearing by conceding that if Griffin had beenpermitted to remain and participate he could havepresented a number of contingencies which would havesaved Jenkins' job. Finally, Respondent's SuperintendentEstes conceded that neither Foreman Richardson norForeman Jones indicated that they were finished talking toJenkins and Jackson. Under these circumstances, I rejectRespondent's contention that the interview of Jenkins andJackson had been completed before Griffin entered thescene.Finally, near the close of the hearing, Respondent'sknowledgeable Personnel Director Quinn indicated that itwas not Respondent's contention that Griffin had no rightto be there, but that if Griffin had requested "permission"to stay the Company could then have "cut off theinvestigation" or had none at all. While this observationbetokens an astute reading of Weingarten, supra, it is wideof the mark in application to the facts here. To begin with,as already discussed, Griffin had repeatedly been deniedpermission to stay, even though he was obviously there forthat and no other purpose and he as well as the twolaborers had repeatedly pointed that out-the laborers ontheir way to the office, and the laborers as well as Griffin inthe office. Under these circumstances, it was Respondentwho elected to proceed with what Quinn characterizes as"the investigation" and who elected not to have none at allor to "cut [it] off." 17Respondent's Foreman Jones, testifying as its witness,candidly acknowledged that although he knew Griffin tobe a union grievance committeeman, he (Jones) wasunfamiliar with and had never seen a copy of the collectiveagreement, and had never been told about and wastherefore unaware of the requirement therein (G.C. Exh. 4,art. III, sec. 1) that Griffin "shall be granted permission tocarry out [his union grievance committeeman] obligationsby [his I foreman." Even if Jones' further candid testimonyis true that he felt that Jenkins was "better" able to speakfor himself than Griffin could-an estimate with which,after observing and listening to both Jenkins and Griffin, Iam inclined to roundly disagree-and that Jones did not"need" Griffin since "On Jenkins speaking for himself, Ibelieve he could have done it," it is not for an employer tomake such judgments. Where he does, so as to excludeunion representation, he violates the Act's requirement andthe mandate of the Supreme Court in Weingarten-astatutory requirement that the Board in the underlying case(Mobil Oil Corporation, 196 NLRB 1052 (1972), enforce-ment denied 482 F.2d 842 (C.A. 7, 1973)), reversed, ineffect, 420 U.S. 251 (1975)-indicated results in a "seriousviolation" where disobeyed, and one which the Supreme17 I also disagree with Quinn's ultimate contention that a uniongrievance committeeman has no role whatsoever to play on the issue of whatdiscipline is to be meted out in the context of such an ongoing investigatory-disciplinary interview as here described, with employees suspected oraccused of work rules infraction sufficiently serious as to imperil their holdon their jobs, and with disciplinary implications and remarks interlardedwith the investigatory questioning so as to make unfeasible any unscram-Court gave no indication it regards less seriously. To thecontrary, the Court has emphasized that the right ofemployees to the kind of representation they here vainlysought "painly effectuates the most fundamental purposesof the Act" (Weingarten, supra, 420 U.S. at 261), and so itmust be regarded here.It is accordingly concluded that by its described actionsin refusing to permit its employees Jenkins and Jackson tobe represented by their designated union grievance com-mitteeman Griffin at their described office interview ofMay 1, and by discharging Griffin for seeking to act assuch representative, Respondent violated Section 8(a)(l)and (3) of the Act.Upon the foregoing findings and the entire record, I statethe following:CONCLUSIONS OF LAW1. Jurisdiction is properly asserted in this proceeding.2. By refusing to accede to lawful requests of itsemployees William K. (Q.) Jenkins, Jr., and Adam S.Jackson, and said employees' duly designated unionrepresentative, Respondent's employee Willie Griffin, priorto as well as during Respondent's interview of saidemployees on May 1, 1976, concerned with their continuedemployment by reason of suspected or alleged inproprietiescalling for discharge or other discipline, at times when theemployees reasonably believed that said interview mightresult in discharge or other disciplinary action, under thecircumstances detailed and found in "II," supra, Respon-dent interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employees in theexercise of rights guaranteed in Section 7, thereby engagingin unfair labor practices in violation of Section 8(a)(1) ofthe Act.3. By terminating the employment of its employeeWillie Griffin on May 1, 1976, and failing and refusing toreinstate him in his job since that time, because Griffin asthe union grievance committeeman representative of saidemployees Jenkins and Jackson sought to represent themat said interview on May 1, 1976, Respondent hasdiscriminated in regard to the hire and tenure of employ-ment and the terms and conditions of employment ofemployees so as to discourage membership in a labororganization, and continues so to do, in violation ofSection 8(a)(3) of the Act; and has further interfered with,restrained, and coerced, and is interfering with, restraining,and coercing, employees in the exercise of rights guaran-teed in Section 7, thereby engaging in unfair labor practicesin violation of Section 8(a)(1) of the Act.4. Said unfair labor practices have affected, are affect-ing, and unless permanently restrained and enjoined willcontinued to affect, commerce within the meaning ofSection 2(6) and (7) of the Act.bling of the two. Under the circumstances here, at any rate, the underlyingsituation and the discipline if any to flow therefrom constituted a single,continuous, indivisible, and uninterrupted stream whose course andprogress was not in fact bifurcated or separable, or dammed or diverted atany point. It is difficult to imagine what a disciplinary interview of anemployee is if one which results in his summary discharge is not.38 COLUMBUS FOUNDRIES, INC.REMEDYRespondent should be ordered to refrain from continu-ing to violate the Act in the respects found, as well as toreinstate Willie Griffin with full seniority and with backpayplus interest to be computed as set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), and IsisPlumbing & Heating Co., 138 NLRB 716 (1962), preservingand making available its books and records to the Board'sagents for backpay computation and compliance determi-nation purposes. Since, as has been frequently reiterated,'8the discharge of an employee for attempting to assert aright guaranteed under the Act strikes at the heart of theAct, the order should contain a provision requiringRespondent to cease and desist from infringing upon rightssecured to employees under Section 7 of the Act.Respondent should also be required to post the usualnotice to employees.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record, and pursuant toSection 10(c) of the Act, there is hereby issued thefollowing recommended:ORDER19Respondent Columbus Foundries, Inc., Columbus,Georgia, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing or failing to accede to the request of anyemployee, made personally or through his agent orrepresentative, to be represented by a labor organization atany interview or meeting held by the Employer with theemployee where the employee has reasonable grounds tobelieve that the matters to be inquired into or discussedmay result in his discharge or disciplinary action.(b) Refusing or failing to accede to the authorizedrequest of any labor organization or its representative to bepresent and represent any employee of the bargaining unit,at any interview or meeting held by the Employer with anysuch employee where the employee has reasonable groundsto believe that the matters to be inquired into or discussedmay result in his discharge or disciplinary action.(c) Requiring any employee to take part in such interviewor meeting without the requested labor organizationrepresentative.(d) Discharging, terminating, laying off, suspending,disciplining, or refusing or failing to reinstate, rehire, orreemploy, or so threatening, an authorized employee actingor attempting to act at such interview or meeting as thelabor organization representative of the employee beinginterviewed by the Employer.(e) In any other manner interfering with, restraining, orcoercing any employee in the exercise of the right to self-organization; to form, join, or assist any labor organiza-tion; to bargain collectively through representatives of hisown choosing; to engage in concerted activities for thepurpose of collective bargainipg or other mutual aid orprotection; or to refrain from any and all such activities.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer to Willie Griffin immediate, full, and uncondi-tional reinstatement to his former or substantially equiva-lent position, without prejudice to his seniority and otherrights, privileges, benefits and emoluments, includinginterim pay raises and also currently applicable pay scales;and make him whole for any loss of pay (includingovertime, holiday, and vacation pay, and insurancebenefits and reimbursements if any), together with interest,in the manner set forth in the "Remedy."(b) Forthwith expunge from the personnel and employ-ment records of Willie Griffin all statements, notations,entries, and references that he was terminated by Respon-dent, on or about May 1, 1976, for any work-related fault,deficiency, or reason, and refrain from any such communi-cation, written or oral, to any other employer or prospec-tive employer or agency.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, wage scale records and notations, socialsecurity payment records, timecards, personnel records andreports, and also all other records and entries necessary orappropriate to determine the amounts of backpay andother sums and benefits due under and the extent ofcompliance with the terms of this Order.(d) Post at its premises in Columbus, Georgia, copies ofthe attached notice marked "Appendix."20 Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and maintained by it for60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify said Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.'8 See, e.g., N.LR.B. v. Entwistle Mfg. Co., 120 F.2d 532, 536 (C.A. 4,1941).19 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.20 In the event this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice "Posted by Order of the NationalLabor Relations Board" shall read "Posted Pursuant to a Judgment of theUnited States Court of Appeals Enforcing an Order of the National LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT require any employee to take part inan interview or meeting without union representation ifthe employee requests it in the reasonable belief thatthe matters to be inquired into or discussed may resultin his discharge or discipline.WE WILL NOT discharge, terminate, suspend, ordiscipline any union grievance committeeman or other39 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion representative in our employ, or refuse or fail toreinstate or rehire him, or threaten to do so, for seekingto be present and represent any employee at any suchinterview or meeting, at the request of the employee tobe interviewed, whether made personally or by theemployee's duly authorized agent or representative.WE WILL NOT in writing or orally indicate to anyother employer or prospective employer or agency thatany such discharge occurred for any such reason.WE WILL NOT in any other manner interfere with,restrain, or coerce any employee in the exercise of hisright to self-organization; to form, join, or assist anylabor organization; to bargain collectively throughrepresentatives of his own choosing; to engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection; or torefrain from any and all such activities.WE WILL permit our employees to have their unionrepresentative present at any such interview or meetingif they so request.WE WILL offer Willie Griffin immediate, full, andunconditional reinstatement to his former or substan-tially equivalent job and seniority with us, and WE WILLpay him for any wages and benefits lost by him becauseof our discharge of him on May 1, 1976, plus interest;and WE WILL forthwith remove from our records allindications that Willie Griffin was discharged by us onor about May 1, 1976, for any reason due to hismisconduct, misbehavior, or fault.COLUMBUS FOUNDRIES, INC.40